Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 1 of 48 PageID #: 3429




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


    IPCOM GMBH & CO. KG,
                    Plaintiff,

            v.                                             Case No. 2:20-CV-00322-JRG
                                                                 (LEAD CASE)
    AT&T CORP., AT&T
    COMMUNICATIONS, LLC, AT&T
    MOBILITY LLC, AT&T MOBILITY II
    LLC, AT&T SERVICES INC,

    VERIZON COMMUNICATIONS INC,
    CELLCO PARTNERSHIP D/B/A
    VERIZON WIRELESS, VERIZON
    BUSINESS NETWORK SERVICES INC,
    VERIZON SERVICES CORP, VERIZON
    ENTERPRISE SOLUTIONS, LLC,
    VERIZON BUSINESS GLOBAL, LLC,
    VERIZON BUSINESS NETWORK                               Case No. 2:20-CV-00323-JRG
    SERVICES, LLC, VERIZON                                      (MEMBER CASE)
    CORPORATE SERVICES GROUP INC,
    VERIZON DATA SERVICES LLC,
    VERIZON ONLINE LLC, NOKIA OF
    AMERICA CORPORATION,
                    Defendants,

    NOKIA OF AMERICA CORPORATION,
    ERICSSON INC.,
                    Intervenors.



          CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

        Before the Court is the opening claim construction brief of IPCom GmbH & Co. KG

(“Plaintiff”) (Dkt. No. 89), 1 the response of AT&T Corp., AT&T Communications LLC, AT&T


1
  Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites
are to the page numbers assigned through ECF.
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 2 of 48 PageID #: 3430




Mobility, AT&T Mobility II LLC, AT&T Services Inc., Ericsson Inc., Verizon Communications

Inc., Cellco Partnership D/B/A Verizon Wireless, Verizon Business Network Services LLC,

Verizon Services Corp., Verizon Enterprise Solutions LLC, Verizon Business Global LLC,

Verizon Corporate Services Group Inc., Verizon Data Services LLC, Verizon Online LLC, Nokia

of America Corporation (collectively “Defendants”) (Dkt. No. 99), and Plaintiff’s reply (Dkt. No.

101). The Court held a hearing on the issues of claim construction and claim definiteness on

August 24, 2021. Having considered the arguments and evidence presented by the parties at the

hearing and in their briefing, the Court issues this Order.




                                                  2
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 3 of 48 PageID #: 3431




                                                    Table of Contents

I.     BACKGROUND ............................................................................................................... 4
II.    LEGAL PRINCIPLES ..................................................................................................... 4
       A.        Claim Construction ................................................................................................. 4
       B.        Departing from the Ordinary Meaning of a Claim Term ........................................ 7
       C.        Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA) ........... 8
       D.        Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA) ................. 10
III.   CONSTRUCTION OF DISPUTED TERMS ............................................................... 11
       A.        U.S. Patent Nos. 7,333,822 and 10,382,909 ......................................................... 11
                 A-1.   “a message of the dedicated, first group of messages of the first
                        message service” and “a multimedia message of a multimedia
                        message service” ....................................................................................... 13
                 A-2. “the MMS server” ..................................................................................... 21
                 A-3. “short message being provided with a header portion and a data
                        portion” ..................................................................................................... 24
       B.        U.S. Patent No. 6,983,147..................................................................................... 26
                 B-1.   “the additional transmitting station being successively assigned to
                        the receiving station to increase reception quality” .................................. 27
       C.        U.S. Patent No. 7,778,310..................................................................................... 31
                 C-1. “perch channel[s]” .................................................................................... 32
                 C-2. “predetermined short period code” ........................................................... 35
                 C-3. “common short code” ............................................................................... 38
       D.        U.S. Patent No. 6,813,261..................................................................................... 39
                 D-1. “particular code” ....................................................................................... 40
       E.        U.S. Patent No. 7,006,463..................................................................................... 42
           E-1. “transmission radio module”..................................................................... 44
IV.    CONCLUSION ............................................................................................................... 47




                                                                 3
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 4 of 48 PageID #: 3432




I.       BACKGROUND

      Plaintiff alleges infringement of six U.S. Patents: No. 6,813,261 (the “’261 Patent”), No.

6,983,147 (the “’147 Patent”), No. 7,006,463 (the “’463 Patent”), No. 7,333,822 (the “’822

Patent”), No. 7,778,310 (the “’310 Patent”), and No. 10,382,909 (the “’909 Patent”) (collectively,

the “Asserted Patents”).

II.      LEGAL PRINCIPLES

         A.     Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

      “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n
                                                  4
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 5 of 48 PageID #: 3433




all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).




                                                   5
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 6 of 48 PageID #: 3434




    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the

                                                  6
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 7 of 48 PageID #: 3435




       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

       B.      Departing from the Ordinary Meaning of a Claim Term

    There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.” 2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

    To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning



2
 Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                 7
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 8 of 48 PageID #: 3436




of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

       C.      Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA)

    A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in

relevant portion). Section 112, Paragraph 6, provides that a structure may be claimed as a “means

… for performing a specified function” and that an act may be claimed as a “step for performing

a specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

    But § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

ordinary skill in the art would understand the claim with the functional language, in the context of

the entire specification, to denote sufficiently definite structure or acts for performing the function.

See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015)

(§ 112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites

sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;

Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco

Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

to “how the function is performed”); Personalized Media Communications, L.L.C. v. International
                                                   8
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 9 of 48 PageID #: 3437




Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

function … even if the claim uses the term ‘means.’” (quotation marks and citation omitted)).

    When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and

equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

involves multiple steps. “The first step … is a determination of the function of the means-plus-

function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

(Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.” Id. A “structure disclosed in the specification is

‘corresponding’ structure only if the specification or prosecution history clearly links or associates

that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

inquiry is not merely whether a structure is capable of performing the recited function, but rather

whether the corresponding structure is “clearly linked or associated with the [recited] function.”

Id. The corresponding structure “must include all structure that actually performs the recited

function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

Cir. 2005). However, § 112 does not permit “incorporation of structure from the written

description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

    For § 112, ¶ 6 limitations implemented by a programmed general purpose computer or

microprocessor, the corresponding structure described in the patent specification must include an

algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

1349 (Fed. Cir. 1999). The corresponding structure is not a general purpose computer but rather



                                                   9
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 10 of 48 PageID #: 3438




 the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

 Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

         D.      Definiteness Under 35 U.S.C. § 112, ¶ 2 (pre-AIA) / § 112(b) (AIA)

     Patent claims must particularly point out and distinctly claim the subject matter regarded as

 the invention. 35 U.S.C. § 112, ¶ 2. A claim, when viewed in light of the intrinsic evidence, must

 “inform those skilled in the art about the scope of the invention with reasonable certainty.” Nautilus

 Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910 (2014). If it does not, the claim fails § 112, ¶ 2

 and is therefore invalid as indefinite. Id. at 901. Whether a claim is indefinite is determined from

 the perspective of one of ordinary skill in the art as of the time the application for the patent was

 filed. Id. at 911. As it is a challenge to the validity of a patent, the failure of any claim in suit to

 comply with § 112 must be shown by clear and convincing evidence. BASF Corp. v. Johnson

 Matthey Inc., 875 F.3d 1360, 1365 (Fed. Cir. 2017). “[I]ndefiniteness is a question of law and in

 effect part of claim construction.” ePlus, Inc. v. Lawson Software, Inc., 700 F.3d 509, 517 (Fed.

 Cir. 2012).

     When a term of degree is used in a claim, “the court must determine whether the patent

 provides some standard for measuring that degree.” Biosig Instruments, Inc. v. Nautilus, Inc., 783

 F.3d 1374, 1378 (Fed. Cir. 2015) (quotation marks omitted). Likewise, when a subjective term is

 used in a claim, “the court must determine whether the patent’s specification supplies some

 standard for measuring the scope of the [term].” Datamize, LLC v. Plumtree Software, Inc., 417

 F.3d 1342, 1351 (Fed. Cir. 2005). The standard “must provide objective boundaries for those of

 skill in the art.” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014).

     In the context of a claim governed by 35 U.S.C. § 112, ¶ 6, the claim is invalid as indefinite

 if the claim fails to disclose adequate corresponding structure to perform the claimed function.

 Williamson, 792 F.3d at 1351–52. The disclosure is inadequate when one of ordinary skill in the
                                                   10
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 11 of 48 PageID #: 3439




 art “would be unable to recognize the structure in the specification and associate it with the

 corresponding function in the claim.” Id. at 1352.

 III.      CONSTRUCTION OF DISPUTED TERMS

           A.     U.S. Patent Nos. 7,333,822 and 10,382,909

        The ’822 and ’909 Patents are related through continuation and division applications and each

 lists an earliest priority claim to a German patent application filed on February 2, 2000. The ’822

 Patent was the subject of reexamination from which Inter Partes Reexamination Certificate (688th)

 issued on September 13, 2013.

        The abstract of the ’822 Patent provides:

           A method is provided for transmitting messages, for example, in a
           telecommunications network, in which a first message service and a second
           message service are available. Dedicated messages of the first message service are
           sent using messages of the second message service. An exemplary method may
           permit an optimized transmission scheme to be maintained for the dedicated
           messages of the first message service.

        Claim 1 of the ’822 Patent provides (with terms in dispute emphasized in bold, italics indicates

 additions during reexamination, brackets indicate deletions during reexamination):

              1. A method for transmitting messages in a telecommunications network
            including a first message service and a second message service, the first message
            service having a dedicated, first group of messages, the method comprising:
              sending a message of the dedicated, first group of messages of the first
               message service using [messages] a short message of the second message
               service, the second message service being a short message service, [a] the
               short message being provided with a header portion and a [first] data
               portion, the data portion including an identification of a type of the message
               of the first message service;
              wherein the short message includes an identifier in the [first] data portion [of
               the short message] for indicating a presence of[a]the message of the first
               message service in the data portion, and wherein the identifier is distinct from
               the message of the first message service;
              wherein the first message service includes an MMS message service and the
               second message service includes an SMS message service[,] ; and
              wherein the dedicated, first group of messages of the first message service
               includes at least one of the following messages: dedicated MMS user
               messages, notification of the presence of a second message of the first

                                                    11
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 12 of 48 PageID #: 3440




           message service on the MMS server, [logging on to] an MMS session
           establishment message, an MMS session establishment receipt [for the
           logging on], explicit request for a notification from [the] an MMS relay,
           confirmation of reception of sent [MMs] MMS messages in the MMS relay,
           confirmation of success in sending [MMs] MMS messages to other users,
           acknowledgment of success/ failure in delivering [an MM] MMS messages,
           and a message triggering automatic [MM-download] MMS message-
           download.

    The abstract of the ’909 Patent provides:

       The present invention provides a method for transmitting messages in a
       telecommunications network, in which a first message service and a second
       message service are available. Dedicated messages of the first message service are
       sent, using messages of the second message service. The method of the present
       invention has the particular advantage, that an optimized transmission scheme can
       be maintained for the dedicated messages of the first message service.

    Claim 1 of the ’909 Patent provides (with terms in dispute emphasized):

         A method for transmitting multimedia messages of a multimedia message
        service using short messages of a short message service in a telecommunications
        network, the method comprising:
         embedding a multimedia message of a multimedia message service within a
           data portion of a short message of a short message service, the data portion
           following a header portion of the short message;
         including in said short message a first identifier indicating that said multimedia
           message is present in said data portion;
         including in the data portion of the short message a second identifier indicating
           a type of said multimedia message; and
         transmitting the short message to a receiver.




                                                12
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 13 of 48 PageID #: 3441




                   A-1.   “a message of the dedicated, first group of messages of the first
                          message service” and “a multimedia message of a multimedia message
                          service”

            Disputed Term 3                Plaintiff’s Proposed           Defendants’ Proposed
                                              Construction                      Construction
     “a message of the dedicated,     a message formatted              a message formatted
     first group of messages of the   according to that service or a   according to the first message
     first message service”           native message of that service   service, in other words a
                                      selected from among the          “native” message of that
     •   ’822 Patent Claim 1          dedicated, first group of        service, but not a message
                                      messages                         containing information about
                                                                       a message of that service

     “a multimedia message of a       a message formatted for or       a multimedia message
     multimedia message service”      native to a MMS message          formatted according to a
                                      service                          multimedia message service,
     •   ’909 Patent Claim 1                                           in other words a “native”
                                                                       message of that service, but
                                                                       not a message containing
                                                                       information about a message
                                                                       of that service


         Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

         The Parties’ Positions

         Plaintiff submits: During reexamination of the ’822 Patent, the PTAB construed “a message

 of the dedicated, first group of messages of the first message service” as “a message formatted

 according to that service, or a ‘native’ message of that service selected from among the dedicated,

 first group of messages.” This does not exclude messages that contain information about a message

 of the service, as Defendants propose. In reexamination, the patentee distinguished prior art not on

 the ground that it contained information about a message of the service, but rather on the ground



 3
   For all term charts in this order, the claims in which the term is found are listed with the term
 but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted claims
 identified in the parties’ P.R. 4-5 Joint Claim Construction Chart (Dkt. No. 103) are listed.
                                                    13
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 14 of 48 PageID #: 3442




 that it did not teach a message formatted according to the service or a message native to the service.

 In other words, the prior art taught a message that merely contained information about a specially

 formatted or native message without being a specially formatted or native message. Further, the

 “multimedia message” of the ’909 Patent claims is “not limited to a message that includes

 multimedia content.” In fact, Claims 7 and 8 of the ’909 Patent recite that the multimedia message

 may be selected from a group that includes messages without multimedia. Dkt. No. 89 at 6–10,

 15–17.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’822 Patent col.4 ll.44–52, col.5 ll.57–62; ’909 Patent col.1 ll.43–47, col.3 ll.26–30,

 col.3 ll.60–61, col.3 l.66 – col.4 l.7, col.4 ll.13–19, col.4 ll.34–49, col.5 ll.9–12; ’822 Patent File

 Wrapper February 9, 2010 Amendment and Response 4 at 12 (Plaintiff’s Ex. 11, Dkt No. 89-12 at

 13), December 17, 2010 Respondent Brief 5 at 2–3, 9–10 (Plaintiff’s Ex. 9, Dkt. No. 89-10 at 3–4,

 10–11), May 16, 2012 Record of Oral Hearing 6 at 28:18 – 29:1, 34:6 – 35:12, 46:10–16 (Plaintiff’s

 Ex. 10, Dkt. No. 89-11 at 29–30, 35–36, 47), May 30, 2013 Decision on Appeal 7 at 10–11, 13

 (Plaintiff’s Ex. 8, Dkt. No. 89-9 at 11–12, 14); ’909 Patent File Wrapper April 8, 2014 Application

 at 8, 10 (Plaintiff’s Ex. 20, Dkt. No. 89-21 at 9, 11), May 23, 2016 Amendment and Response at

 6–7, 10 (Plaintiff’s Ex. 18, Dkt. No. 89-19 at 7–8, 11), November 18, 2016 Appeal Brief at 3, 8,

 11, & nn.2–3 (Plaintiff’s Ex. 19, Dkt. No. 89-20 at 4, 9, 12).




 4
   Patent Owner’s Amendment and Response to Office Action in Inter Partes Reexamination, Inter
 Partes Reexamination 95/001,211 (Feb. 9, 2010).
 5
    Respondent Brief, HTC Corp. v IPCOM GMBH, Appeal 2012-001645, Inter Partes
 Reexamination 95/001,211 (P.T.A.B. Dec. 17, 2010).
 6
   Oral Hearing Held May 16, 2012, HTC Corp. v IPCOM GMBH, Appeal 2012-001645, Inter
 Partes Reexamination 95/001,211 (P.T.A.B.).
 7
    Decision on Appeal, HTC Corp. v IPCOM GMBH, Appeal 2012-001645, Inter Partes
 Reexamination 95/001,211 (P.T.A.B. May 30, 2013).
                                                   14
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 15 of 48 PageID #: 3443




     Defendants respond: In reexamination of the ’822 Patent, the PTAB set forth a construction

 in which the phrase “‘native’ message of that service” is used as an equivalent way of articulating

 “a message formatted according to that service.” In fact, the patentee repeatedly distinguished prior

 art on the grounds that the art did not teach a “native” message and the PTAB found the prior art

 lacked a “native” message without reference to any alternative “a message formatted according to

 that service.” Further, during prosecution of the reexamination of the ’822 Patent, the patentee

 disclaimed messages that contained information about a message of that service. This does not

 “exclude all notification messages, only those that include ‘information about a message of that

 service’ rather than the multimedia message itself.” Finally, “multimedia message,” as that term is

 used in the ’909 Patent and in the art, must support various types of media. It is “not the singular

 media of text only” that Plaintiff proposes. Dkt. No. 99 at 7–14.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’909 Patent col.3 ll.7–10; ’822 Patent File

 Wrapper February 9, 2010 Amendment and Response at 10, 19–20 (Defendants’ Ex. F, Dkt. No.

 99-7 at 11, 20–21), December 17, 2010 Respondent Brief at 2 (Defendants’ Ex. E, Dkt. No. 99-6

 at 3), May 30, 2013 Decision on Appeal at 10–12, 17 (Defendants’ Ex. A, Dkt. No. 99-2 at 12–14,

 19); ’909 Patent File Wrapper May 23, 2016 Amendment and Response at 11 (Defendants’ Ex. C,

 Dkt. No. 100-1 at 12), November 18, 2016 Appeal Brief at 10–11, 14–15 (Defendants’ Ex. D, Dkt.

 No. 99-5 at 11–12, 15–16), January 18, 2019 Decision on Appeal at 4 (Defendants’ Ex. G, Dkt.

 No. 99-8 at 5). Extrinsic evidence: The American Heritage College Dictionary at 977 (4th ed.

 2004), “or” (Defendants’ Ex. B, Dkt. No. 99-3 at 6); IEEE 100 (7th ed. 2000), “multimedia”

 (Defendants’ Ex. H, Dkt. No. 99-9 at 5); Oxford Dictionary of Computing at 343 (5th ed. 2004),

 “multimedia” (Defendants’ Ex. I, Dkt. No. 99-10 at 5); Newton’s Telecom Dictionary at 456 (17th



                                                  15
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 16 of 48 PageID #: 3444




 ed. 2001), “multi-media” (Defendants’ Ex. J, Dkt. No. 99-11 at 5); Computer Desktop

 Encyclopedia at 642 (9th ed. 2001), “multimedia” (Defendants’ Ex. K, Dkt. No. 99-12 at 5).

     Plaintiff replies: During prosecution of the ’822 and ’909 Patents, “the patentee did not

 distinguish prior art on the ground that the SMS failed to include a multimedia-containing MMS

 message. Instead, none of the art disclosed that the SMS included any MMS message at all, i.e., a

 message native to or formatted for an MMS service” (Plaintiff’s emphasis). Further, the patentee

 did not disclaim any message that contained information about a MMS message. Rather, “the

 patentee explained that instead of including an actual MMS message as required by the claim, the

 [prior art] SMS only contained information about an MMS message” (Plaintiff’s emphasis). As

 used in the ’822 and ’909 Patents and during prosecution, “multimedia message” denotes a

 message of a Multimedia Messages Service (MMS), not that the message necessarily has

 multimedia content. Dkt. No. 101 at 4–8.

     Plaintiff cites further intrinsic evidence to support its position: ’822 Patent col.1 l.16, col.4

 ll.44–61; ’822 Patent File Wrapper February 9, 2010 Amendment and Response at 2, 10, 18–20

 (Defendants’ Ex. F, Dkt. No. 99-7 at 3, 11, 19–21), May 16, 2012 Record of Oral Hearing at 43:15

 – 44:8 (Plaintiff’s Ex. 10, Dkt. No. 89-11 at 44–45), May 30, 2013 Decision on Appeal at 16–17

 (Plaintiff’s Ex. 8, Dkt. No. 89-9 at 17–18); ’909 Patent File Wrapper November 18, 2016 Appeal

 Brief at 8–11, 14 (Plaintiff’s Ex. 19, Dkt. No. 89-20 at 9–12, 15), January 18, 2019 Decision on

 Appeal at 4 (Defendants’ Ex. G, Dkt. No. 99-8 at 5).

     Analysis

     There are three issues in dispute. First, whether a “native” message of a message service is

 equivalent to a message formatted according to the messaging service. It is. Second, whether these

 terms necessarily exclude all messages that contain information about a message of the messaging



                                                 16
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 17 of 48 PageID #: 3445




 service. They do not. Third, whether a “a multimedia message of a multimedia message service”

 necessarily includes multimedia content. It does not.

     As used by the patent owner and the PTAB, a “native” message of a message service is the

 same as a message formatted according to the message service. For example, the patent owner

 explained that the ’822 Patent is directed to embedding “native MMS messages inside SMS

 messages”:

        The ’822 patent addresses a need that existed in the art at the time the underlying
        application was filed. As the inventors noted in the background section of the ’822
        patent, the evolving MMS specifications contemplated the use of the short message
        service (SMS) protocol pull-push functionality to trigger automatic downloads of
        MMS messages, but provided no guidance as to how SMS messages could be used
        for such purposes. Specifically, the ’822 patent notes at col. 3, line 62 - col. 4, line
        2 that:

                3G TS 23.140, MMS Stage 2, v.1.0.0, 3GPP TSG T WG 2, November 1999,
                also provides for the triggering of automatic downloading of messages by
                an SMS (pull-push). The above­described functionality and messages
                regarding the MM are written in the applications level, but their
                implementation is open. This functionality and the messages, as well as
                similar functionality and messages, may be implemented in many different
                forms.

        The ’822 patent provided novel implementations that the prior art MMS
        specifications lacked.

        Rather than converting MMS messages to ASCII text (col. 1, lines 40 - 45) or
        otherwise adapting the MMS message content for delivery as SMS (or WAP)
        message content, the ’822 patent proposed to embed native MMS messages inside
        SMS messages and provided a new scheme for identifying the embedded MMS
        message as such. Particularly, the inventors proposed adding new identifiers and
        other elements to the header portion and/or data portion of an SMS message to
        identify and define an MMS message included within the data portion of the SMS
        message. Further, given the size constraints of SMS messages, the patent teaches
        that a dedicated group of MMS messages are transmitted within SMS messages.
        Col. 4, lines 47 - 67. The patent teaches that other (i.e., larger) MMS messages can
        be transmitted using other transmission schemes, such as “GSM circuit switched
        data or GPRS general packet radio service or UMTS circuit or packet switched
        data.” Col. 4, lines 22 - 29.




                                                  17
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 18 of 48 PageID #: 3446




 ’822 Patent File Wrapper December 17, 2010 Respondent Brief at 2 (emphasis added), Dkt. No.

 99-6 at 3. The patent owner further explained that a message is “native” to the multimedia message

 service when it is “formatted according to the MMS protocol”:

        While MMS Dec. ’99 mentions that a “multimedia message notification” (sec.
        8.3.2) and a “MMS delivery report” (sec. 8.3.5) may each be realized using WAP
        Push and SMS as bearer, this does not necessarily mean that a native MMS
        message, i.e., a message formatted according to the MMS protocol, such as those
        identified in the ’822 patent, must be included in a WAP Push message.

 Id. at 3 (emphasis added), Dkt. No. 99-6 at 4. The PTAB likewise understood that a “native”

 message of a message service is one that is formatted according to that message service:

        In addition, each independent claim recites the following step: “sending a message
        of the dedicated, first group of messages of the first message service.” It is clear
        from the Specification (FF 3) that a message of the first message service is a
        message formatted according to that message service. We determine that one of
        ordinary skill in the art at the time the application for the ’822 Patent was filed
        would have interpreted “message of the first message service” to be messages
        formatted according to that service so that they would be of that service.
        Information about a message of that service or about that service would not
        necessarily be of that service. Thus, we determine that “a message of the dedicated,
        first group of messages of the first message service” to be a message formatted
        according to that service, or a “native” message of that service selected from
        among the dedicated, first group of messages. This interpretation is in line with the
        examiner's interpretation of claims as well (RAN 4-6).

 ’822 Patent File Wrapper May 30, 2013 Decision on Appeal at 10–11 (emphasis added), Dkt. No.

 89-9 at 11–12. Ultimately, the reexamination record is clear and unequivocal that a “native”

 message of a message service is one that is formatted according to the message service.

     The patent owner did not disclaim all messages that include information about a message of

 a multimedia message service. During prosecution of the reexamination of the ’822 Patent, the

 patent owner distinguished between the then-pending claims and the prior art in that the prior-art

 messages were merely messages about a message of a multimedia messaging service rather than

 being a native message of that service. For example, the patent owner explained:



                                                 18
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 19 of 48 PageID #: 3447




        The Office Action acknowledges at page 16 that the anticipation rejections
        based on the Sivula reference are premised on a possible interpretation of the
        original claims of the Laumen patent not requiring the message of the first
        message service (i.e., the MMS message) to be present within the data portion
        of the message of the second message service (i.e., the SMS message). As noted
        above, the present amendments are intended to clarify that issue. All
        independent claims now more clearly require the message of the first message
        service to be present in the data portion of the short message. Accordingly,
        the anticipation rejections of the pending claims based on the Sivula reference
        should be withdrawn.

        The obviousness rejections based on the Sivula reference are substantially
        similar to the rejections based on the Nokia reference with respect to Issue 4.
        Specifically, as acknowledged by the Office Action on page 17, the Sivula
        reference teaches that an SMS message sent to a mobile station includes text
        that identifies a multimedia message and an address from which the multimedia
        message can be retrieved. Thus, the identified multimedia message is not
        present within the SMS message. The Sivula reference is simply not
        applicable to the pending claims of the Laumen patent, which require an
        MMS message to be present within the data portion of an SMS message.

 ’822 Patent File Wrapper February 9, 2010 Amendment and Response at 19–20 (emphasis added),

 Dkt No. 89-12 (20–21). Indeed, the PTAB understood the patent owner’s argument to be about the

 distinction between including a multimedia message within a SMS message and simply including

 information about a multimedia message in a SMS message:

        We determine that one of ordinary skill in the art at the time the application for the
        ’822 Patent was filed would have interpreted “message of the first message service”
        to be messages formatted according to that service so that they would be of that
        service. Information about a message of that service or about that service would
        not necessarily be of that service.

 ’822 Patent File Wrapper May 30, 2013 Decision on Appeal at 10–11 (emphasis added), Dkt. No.

 89-9 at 11–12. This is not a clear and unequivocal disclaimer of any “message containing

 information about a message of that service.”

     The “multimedia message” of the ’909 Patent refers to a message of a multimedia message

 service rather than to a message that necessarily includes multimedia content. The claims of the




                                                 19
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 20 of 48 PageID #: 3448




 ’909 Patent provide significant context informing the meaning of the term. Specifically, Claims 7

 and 8 of the patent provide:

           7. The method of claim 1, wherein the multimedia message is selected from a
          predefined group of MMS messages.
           8. The method of claim 7, wherein the predefined group of MMS messages
          comprises MMS notification messages, MMS session establishment messages,
          MMS session establishment receipt messages, MMS notification-query
          messages, MMS acknowledgement messages, and MMS pull­push messages.

 ’909 Patent col.8 ll.40–47 (emphasis added). These claims expressly recite “MMS notification

 messages, MMS session establishment messages, MMS session establishment receipt messages,

 MMS notification-query messages, MMS acknowledgement messages, and MMS pull­push

 messages” as exemplary multimedia messages. These messages do not necessarily contain

 multimedia content. Indeed, the applicant explained the meaning of “multimedia message” during

 prosecution of the ’909 Patent:

         Appellant submits that the proper interpretation of “a multimedia message of
         a multimedia service,” as recited in claims 1 and 11, is “a message formatted for
         or native to a MMS message service,” as adopted by the Board in the ’822
         Patent reexamination.

 ’909 Patent File Wrapper November 18, 2016 Appeal Brief at 11 (emphasis in original), Dkt. No.

 89-20 at 12. In the ’822 Patent reexamination proceeding, the patent owner explained that the

 MMS message need not include multimedia content. See ’822 Patent File Wrapper December 17,

 2010 Respondent Brief at 2 (“Further, given the size constraints of SMS messages, the patent

 teaches that a dedicated group of MMS messages are transmitted within SMS messages. Col. 4,

 lines 47 - 67.”), Dkt. No. 99-6 at 3; ’822 Patent col.4 ll.47–50 (“In this context, the dedicated, first

 group of messages of the first message service includes at least one of the following messages:

 dedicated MMS user messages (e.g. short text messages) …” (emphasis added)). Ultimately, the

 phrase “multimedia message of a multimedia message service” refers to “a message formatted for

 or native to a MMS message service” which, as explained above, refers to a message formatted

                                                   20
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 21 of 48 PageID #: 3449




 according to the MMS message service, and which does not necessarily include multimedia

 content.

      Accordingly, the Court construes these terms as follows:

              •   “a message of the dedicated, first group of messages of the first message service”

                  means “a message formatted according to the first message service, in other

                  words a ‘native’ message of that service, selected from among the dedicated, first

                  group of messages”; and

              •   “a multimedia message of a multimedia message service” means “a message

                  formatted according to a multimedia message service, in other words a ‘native’

                  message of that service, selected from among the dedicated, first group of

                  messages.”

                  A-2.   “the MMS server”

            Disputed Term                Plaintiff’s Proposed            Defendants’ Proposed
                                            Construction                      Construction
  “the MMS server”                  Plain and ordinary meaning.       Indefinite.
                                    For example, “one or more
  •   ’822 Patent Claim 1           computers that store
                                    information or messages for
                                    an MMS service.”


      The Parties’ Positions

      Plaintiff submits: This term is not indefinite for lack of an antecedent basis. While the “MMS

 server” is first introduced in the claim as “the MMS server,” the meaning of the claim is still

 reasonably certain. Dkt. No. 89 at 10–12.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’822 Patent col.1 l.16, col.2 l.66 – col.3 l.63.




                                                  21
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 22 of 48 PageID #: 3450




 Extrinsic evidence: Surati Decl. 8 ¶¶ 14, 22–44 (Plaintiff’s Ex. 12, Dkt. No. 89-13); U.S. Patent

 No. 9,800,538 col.2 ll.40–47, col.8 ll.20–25 (Plaintiff’s Ex. 15, Dkt. No. 89-16); U.S. Patent No.

 7,590,225 col.1 ll.43–47 (Plaintiff’s Ex. 16, Dkt. No. 89-17); U.S. Patent No. 7,756,979 col.9

 ll.38–44 (Plaintiff’s Ex. 17, Dkt. No. 89-18).

        Defendants respond: The lack of antecedent basis for “the MMS server” renders this term

 indefinite. For instance, it is not clear “whether or how it is different from the other claimed

 structure, the ‘MMS relay.’” And the ’822 Patent provides little guidance as to what an MMS

 server is and how it is distinct from the MMS relay and other servers, such as email servers. Dkt.

 No. 99 at 18–20.

        In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’822 Patent col.3 ll.7–11, col.3 ll.27–31.

 Extrinsic evidence: Min Decl. ¶¶ 70–75, 80 (Defendants’ Ex. U, Dkt. No. 99-22); Draft Report

 of the TSG-T2 SWG3 MMS Ad Hoc Meeting at 2 (November 10, 1999) (Defendants’ Ex. M, Dkt.

 No. 99-14 at 3).

        Plaintiff replies: As explained in the ’822 Patent, the “MMS server stores the messages for

 download” and the purpose of the “MMS relay is to grant mobile users access to messages on a

 MMS server, e.g., processing credentials or authentication.” There is no confusion between these

 two and whether they may be combined is not an issue of definiteness. Dkt. No. 101 at 7–8.

        Analysis

        The issue in dispute is whether the meaning of “the MMS server” is reasonably certain in the

 context of the surrounding claim language and the description of the invention. It is.




 8
     Declaration of Dr. Rajeev Surati (June 15, 2021).
                                                  22
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 23 of 48 PageID #: 3451




     Claim 1 of the ’882 Patent provides significant context that makes the meaning of “the MMS

 server” reasonably certain. Specifically, the claim provides:

            1. A method for transmitting messages in a telecommunications network
          including a first message service and a second message service, the first message
          service having a dedicated, first group of messages, the method comprising:
            sending a message of the dedicated, first group of messages of the first message
             service using [messages] a short message of the second message service, the
             second message service being a short message service, [a] the short message
             being provided with a header portion and a [first] data portion, the data
             portion including an identification of a type of the message of the first
             message service;
            wherein the short message includes an identifier in the [first] data portion [of
             the short message] for indicating a presence of[a]the message of the first
             message service in the data portion, and wherein the identifier is distinct from
             the message of the first message service;
            wherein the first message service includes an MMS message service and the
             second message service includes an SMS message service[,] ; and
            wherein the dedicated, first group of messages of the first message service
             includes at least one of the following messages: dedicated MMS user
             messages, notification of the presence of a second message of the first
             message service on the MMS server, [logging on to] an MMS session
             establishment message, an MMS session establishment receipt [for the
             logging on], explicit request for a notification from [the] an MMS relay,
             confirmation of reception of sent [MMs] MMS messages in the MMS relay,
             confirmation of success in sending [MMs] MMS messages to other users,
             acknowledgment of success/ failure in delivering [an MM] MMS messages,
             and a message triggering automatic [MM-download] MMS message-
             download.

     ’822 Patent Inter Partes Reexam. Cert. (688th) col.1 ll.23–56 (italics indicates additions during

 reexamination, brackets indicate deletions during reexamination, bold-italics emphasis added).

 The patent describes the invention, and the role of the MMS server in the MMS service, in part by

 invoking 3G TS 23.140, MMS Stage 2, v.1.0.0. See, e.g., ’822 Patent col.3 ll.7–34. This reference

 in turn defines “MMS server” as the “MMSE element which is responsible for storing messages.”

 3G TS 23.140 V1.0.0 at 12 (Dec. 1999), Dkt. No. 89-14 at 13. Here, “MMSE” means “Multimedia

 Message Service Environment.” Id. at 6, Dkt. No. 89-14 at 7. “The MMSE provides all the

 necessary service elements, e.g. delivery, storage and notification functionality” of a Multimedia


                                                  23
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 24 of 48 PageID #: 3452




 Message Service. Id. at 8 (emphasis added), Dkt. No. 89-14 at 9. In other words, a MMS server is

 a necessary element of a MMS message service. Thus, “an MMS message service” recited in the

 claim inherently includes an MMS server and the subsequent recitation of “the MMS server”

 reasonably refers to the MMS server of the MMS message service. The antecedent basis is implicit

 in “an MMS message service.”

      There is not any uncertainty regarding whether “the MMS server” is necessarily distinct from

 or the same as the later recited “an MMS relay.” The patent explains that the MMS relay “may be

 connected to” the MMS server. ’822 Patent col.3 ll.7–13. This indicates that the MMS server and

 MMS relay may be distinct components. It was also known in the art that “[i]t should be possible

 to combine [MMS] Server and [MMS] Relay functionality.” 3G TS 23.140 V1.0.0 at 12 (Dec.

 1999), Dkt. No. 89-14 at 13. This indicates that the MMS server and the MMS relay may be

 implemented in a single component. Thus, the ’822 Patent allows that the MMS server and MMS

 relay may be distinct components or may be a single component without rendering any claim

 indefinite.

      Accordingly, Defendants fail to prove any claim is indefinite for including the term “the MMS

 server” and the Court construes the term as follows:

               •   “the MMS server” means “the MMS server of the MMS message service.”

                   A-3.   “short message being provided with a header portion and a data
                          portion”

         Disputed Term                  Plaintiff’s Proposed          Defendants’ Proposed
                                            Construction                   Construction
  “short message being              Plain and ordinary meaning.    short message being provided
  provided with a header                                           with a header portion and a
  portion and a data portion”                                      data portion, and in which the
                                                                   data portion includes a
  •   ’822 Patent Claim 1                                          multimedia message




                                                 24
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 25 of 48 PageID #: 3453




     The Parties’ Positions

     Plaintiff submits: It would be improper to limit this term to require that “the data portion

 includes a multimedia message,” as Defendants propose (which multimedia message Defendants

 argue necessarily includes multimedia content). The claim itself defines the information that is in

 the data portion: it includes a message of the first message service, which in turn includes an MMS

 message service. Thus, the claim already states that the data portion includes an MMS message.

 But this message need not include multimedia content. Indeed, Claim 1 of the ’822 Patent lists a

 number of potential first-message-service MMS messages that do not include multimedia content.

 Dkt. No. 89 at 12–14.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

 its position: ’822 Patent col.3 ll.11–13, col.3 ll.24–26, col.4 ll.44–63; ’822 Patent File Wrapper

 February 9, 2010 Amendment and Response at 9–10 (Plaintiff’s Ex. 11, Dkt No. 89-12 at 10–11),

 February 9, 2010 Bjorndahl Decl. 9 ¶¶ 36, 39 (Plaintiff’s Ex. 11, Dkt. No. 89-12 at 30–38, 36–37),

 December 17, 2010 Respondent Brief at 2 (Plaintiff’s Ex. 9, Dkt. No. 89-10 at 3), May 16, 2012

 Record of Oral Hearing at 29:2–7 (Plaintiff’s Ex. 10, Dkt. No. 89-11 at 30).

     Defendants respond: During the reexamination, the patentee limited the scope of this term to

 require multimedia content in the data portion of the short message. The multimedia message that

 is in the data portion, like all multimedia messages, necessarily includes multimedia content. This

 is true regardless of whatever other messages the claims may require in the data portion. Dkt. No.

 99 at 15–17.




 9
   Declaration of Per Bjorndahl Pursuant to 37 C.F.R. § 1.132, Inter Partes Reexamination
 95/001,211 (Feb. 9, 2010).
                                                 25
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 26 of 48 PageID #: 3454




     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’822 Patent col.3 ll.2–6, col.4 ll.6–7; ’822 Patent File Wrapper February 9,

 2010 Amendment and Response at 10, 17–18, 20 (Defendants’ Ex. F, Dkt. No. 99-7 at 11, 18–19,

 21), May 30, 2013 Decision on Appeal at 17 (Defendants’ Ex. A, Dkt. No. 99-2 at 19).

     Plaintiff replies: See Section IV.A.A-1.

     Analysis

     The issue in dispute is whether this term is inherently limited to require a multimedia message

 with multimedia content in the data portion. It is not.

     This issue is addressed above in the section on “multimedia message of a multimedia service.”

 For the reasons given there, the data portion of the short message does not necessarily include

 multimedia content, even though it includes an MMS message. Notably, Claim 1 of the ’822 Patent

 lists several MMS messages that do not necessarily include media content and that may be present

 in the data portion of the short message.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that this

 term has its plain and ordinary meaning without the need for further construction.

        B.      U.S. Patent No. 6,983,147

     The ’147 Patent lists an earliest priority claim to a German patent application filed on August

 30, 1999. The abstract of the ’147 Patent provides:

        A method of transmitting signaling information between a master station and a
        slave station, a master station, a slave station, and various message elements are
        used to reduce the power consumption in a mobile slave station. A third message,
        which contains information regarding whether data to be sent is processed in the
        master station to increase the reception quality of this data at the slave station, is
        transmitted with the signaling information from the master station to the slave
        station.

     Claim 1 of the ’147 Patent provides (with terms in dispute emphasized):



                                                  26
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 27 of 48 PageID #: 3455




            1. A method of transmitting signaling information between a transmitting
          station and a receiving station, comprising the step of:
            transmitting a first message with the signaling information from the
              transmitting station to the receiving station, the first message including
              information regarding whether data to be sent is processed in an additional
              transmitting station, the additional transmitting station being successively
              assigned to the receiving station to increase reception quality of the data to
              be sent at the receiving station, in accordance with measures relating to a
              transmission channel between the receiving station and at least one of the
              transmitting station and the additional transmitting station.

                B-1.    “the additional transmitting station being successively assigned to the
                        receiving station to increase reception quality”

         Disputed Term                  Plaintiff’s Proposed              Defendants’ Proposed
                                            Construction                       Construction
  “the additional transmitting      Plain and ordinary meaning.       the additional transmitting
  station being successively                                          station being successively
  assigned to the receiving                                           assigned to the receiving
  station to increase reception                                       station instead of the
  quality”                                                            transmitting station to
                                                                      increase reception quality
  •   ’147 Patent Claims 1, 32

      The Parties’ Positions

      Plaintiff submits: This term plainly denotes a successive, “temporal ordering,” of assignment

 of the transmitting station. It “does not preclude the ‘receiving station’ from being concurrently

 assigned to both transmitting stations, so long as the act of assigning the ‘additional station’ occurs

 after the act of assigning the original transmitting station.” Nor does it preclude the receiving

 station communicating with both transmitting stations at the same time. During prosecution of the

 ’147 Patent, the applicant explained that the claim required a message that indicated if data was

 processed in the additional transmitting station instead of the transmitting station. This does not

 mean, however, that the additional transmitting station instead of the transmitting station is

 assigned to the receiver. Dkt. No. 89 at 17–21.




                                                   27
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 28 of 48 PageID #: 3456




        In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’147 Patent File Wrapper July 25, 2005

 Amendment at 2, 9–10 (Plaintiff’s Ex. 25, Dkt. No. 89-26 at 4, 11–12 ). Extrinsic evidence: The

 Concise Oxford Dictionary of Current English at 1391 (9th ed. 1995), “successively” (Plaintiff’s

 Ex. 21, Dkt. No. 89-22 at 4); Webster’s Encyclopedic Unabridged Dictionary of the English

 Language at 1419 (1996), “successively” (Plaintiff’s Ex. 22, Dkt. No. 89-23 at 5); Merriam-

 Webster Online, “successive” 10 (Plaintiff’s Ex. 23, Dkt. No. 89-24 at 3); ’147 IPR Petition 11 at 22–

 23 (Plaintiff’s Ex. 24, Dkt. No. 89-25 at 3–4).

        Defendants respond: During prosecution, the applicant amended the claims to distinguish the

 prior art “regarding both the content of the message and the subsequent claim step that concerns

 the assignment of the transmitting stations” (Defendants’ emphasis). Thus, the claim requires that

 the original transmitting station handover the receiving station to the additional transmitting

 station. In other words, the additional transmitting station is assigned to the receiving station

 instead of the transmitting station being assigned to the receiving station. This comports with the

 handover embodiment described in the ’147 Patent (citing ’147 Patent col.19 ll.40–43). Dkt. No.

 99 at 20–23.

        In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’147 Patent col.1 ll.41–61, col.4 l.56 – col.5 l.7, col.19 ll.40–43; ’147 Patent

 File Wrapper July 25, 2005 Amendment at 2, 9–10 (Defendants’ Ex. P, Dk. No. 99-17 at 3, 10–

 11).




 10
   https://www.merriam-webster.com/dictionary/successive
 11
   Petition for Inter Partes Review, Nokia of Am. Corp. et al. v. IPCom, Gmbh & Co. KG, IPR2021-
 00533, Paper 3 (P.T.A.B. February 12, 2021).
                                                   28
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 29 of 48 PageID #: 3457




     Plaintiff replies: The amendment and remarks made during prosecution distinguished the prior

 art on the ground that the claim required a message from a transmitting station regarding whether

 data will be processed by the additional transmitting station instead of the transmitting station and

 in the prior art at issue, the mobile (receiving) station decides which base (transmitting) station to

 use. The prior art base (transmitting) station cannot send the claim-recited message because it is

 the mobile station that decides which base station handles the processing. Even if Defendants’

 interpretation of the prosecution history is reasonable, so too is Plaintiff’s and with multiple

 reasonable interpretations there cannot be disclaimer. Dkt. No. 101 at 8–9.

     Plaintiff cites further intrinsic evidence to support its position: U.S. Patent No. 6,609,003

 col.10 ll.8–11 (Plaintiff’s Ex. 54, Dkt. No. 101-2).

     Analysis

     The issue in dispute is whether successive assignment of the additional transmitting station to

 the receiving station necessarily entails a handoff from the transmitting station to the additional

 transmitting station. It does not.

     The prosecution history does not clearly and unequivocally disclaim a system in which both

 “the transmitting station” and “the additional transmitting station” are assigned to the receiving

 station. Defendants’ rely upon amendments and arguments made by the applicant during

 prosecution of the ’147 Patent. Specifically, claim 30 was amended during prosecution as follows

 (with strikethrough denoting a deletion and underline denoting an addition):

           30. (Currently Amended) A method of transmitting signaling information
          between a transmitting station and a receiving station, comprising the step of:
           transmitting a first message with the signaling information from the
             transmitting station to the receiving station, the first message including
             information regarding whether data to be sent is processed in one of the
             transmitting station and an additional transmitting station, the additional
             transmitting station being successively assigned to the receiving station to
             increase reception quality of the data to be sent at the receiving station, in

                                                  29
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 30 of 48 PageID #: 3458




             accordance with measures relating to a transmission channel between the
             receiving station and at least one of the transmitting station and the additional
             transmitting station.

 ’147 Patent File Wrapper July 25, 2005 Amendment at 2 (underline and strikethrough in original),

 Dkt. No. 99-17 at 3. The claim was amended to recite that the first message includes information

 “regarding whether data to be sent is processed in an additional transmitting station” and with “the

 additional transmitting station being successively assigned to the receiving station.” The applicant

 explained the amendments as follows:

        Claim 30 as presented relates to a method of transmitting signaling information
        between a transmitting station and a receiving station and has been amended
        herein without prejudice to clarify that it provides for transmitting from the
        transmitting station to the receiving station a message that includes “information
        regarding whether data to be sent is processed in an additional transmitting station,”
        instead of in the transmitting station.

        …

        While the “Park et al.” reference may refer to transmitting a handoff confirmation
        by base stations (BS#A and BS#B) in response to a handoff request by a mobile
        station (MS), the confirmation does not disclose or suggest the transmission by a
        transmitting station of information regarding whether data to be processed will
        be processed in an additional transmitting station (instead of in or by the
        transmitting station). Rather, subsequent to the handoff confirmation, data is
        transmitted by both the BS#A and the BS#B. The MS thereafter decides whether to
        continue receiving signals from the BS#A or to receive future signals from BS#B.
        (See col. 2, lines 43 to 52, and col. 10, lines 30 to 39).

 Id. at 9–10 (italic emphasis in original, bold-italic emphasis added), Dkt. No. 99-17 at 10–11. The

 distinction the applicant made between the prior art and the claim at issue was that the message

 (“the confirmation”) sent by the base stations in the prior art did not include the information

 required in the “first message” sent by the transmitting station of the claim. The distinction made

 does not suggest the assignment of the additional transmitting station to the receiving station

 necessarily excludes assignment of the transmitting station to the receiving station. This is not a

 clear and unequivocal disclaimer of a method in which the additional transmitting station is


                                                  30
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 31 of 48 PageID #: 3459




 assigned to the receiving station in addition to the transmitting station being assigned to the

 receiving station.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that this

 term has its plain and ordinary meaning without the need for further construction.

        C.      U.S. Patent No. 7,778,310

     The ’310 Patent lists an earliest priority claim to a Japanese patent application filed on May

 13, 1998. The abstract of the ’310 Patent provides:

        In a mobile communication system using a code division multiple access (CDMA)
        method, spreading code detection and frame/slot timing synchronization (cell
        search) is conducted by using a long code masked symbol. The spreading factor of
        the long code masked symbol is set to a value lower than spreading factors of other
        ordinary symbols. As a result, it becomes possible to reduce the circuit scale and
        power dissipation of the mobile terminal and raise the speed of cell search.

     Claim 1 of the ’310 Patent provides (with terms in dispute emphasized):

           1. A cell search method for a code division multiple access mobile
          communication system, comprising:
           transmitting, from a base station, control signals via first and second perch
             channels, said perch channels being formed such that a long period code
             assigned to said base station and a first short period code are mapped in a first
             section of one slot of said first perch channel; and
           transmitting, from said base station, a predetermined short period code
             mapped in a second section of said one slot of said second perch channel,
           said predetermined short period code for use by a mobile terminal for
             performing cell search by calculating a correlation value for said second
             section of said one slot,
           wherein said predetermined short period code is transmitted plural times within
             said second section of said one slot,
           wherein said second section of said one slot of the first perch channel further
             includes a common short code, and spreading factors of said common short
             code and of said predetermined short period code are smaller than a spreading
             factor of said first short period code.




                                                  31
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 32 of 48 PageID #: 3460




                 C-1.     “perch channel[s]”

         Disputed Term                   Plaintiff’s Proposed              Defendants’ Proposed
                                             Construction                       Construction
  “perch channel[s]” 12             one or more control channels       control channel[s] for
                                    for transmitting control           notifying reverse link
  •   ’310 Patent Claim 1           signals                            interference power measured
                                                                       at the base station, and
                                                                       system frame number


      The Parties’ Positions

      Plaintiff submits: As described in the ’310 Patent, “perch channels means control channels for

 notifying reverse link interference power measured at the base station, system frame number, and

 the like” (quoting ’310 Patent col.1 ll.33–42). Specifically, the listed controls channels are

 exemplary rather than definitional. In other words, perch channels do not necessarily serve the

 purposes of “notifying reverse link interference power measured at the base station and system

 frame number” as Defendants contend. As customarily used in the art, a “perch channel” “is not

 limited to carrying any particular type of control information” (Plaintiff’s emphasis). Further, each

 perch channel “can include ‘one or more control channels.’” Dkt. No. 89 at 21–24.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’310 Patent col.1 ll.33–42, col.1 ll.48–52;

 U.S. Patent No. 6,226,315 (Plaintiff’s Ex. 31, Dkt. No. 89-32). Extrinsic evidence: European App.

 No. 0 946 072 A1 at ¶ 43 (Plaintiff’s Ex. 26, Dkt. No. 89-27); European App. No. 0 693 834 B1

 at fig.18, col.9 ll.36–38, col.10 ll.5–7, col.19 ll.26–27, col.19 ll.35–36, col.21 ll.32–33 (Plaintiff’s

 Ex. 27, Dk. No. 89-28); Esa Tiirola and Juha Ylitalo, Performance Evaluation of Fixed-Beam

 Beamforming in WCDMA Downlink, VTC2000-Spring, 2000 IEEE 51st Vehicular Technology



 12
   In their P.R. 4-5(d) chart, the parties note that Plaintiff is proposing a definition of “perch
 channel” and Defendants are proposing a definition of “perch channel[s].” Dkt. No. 103 at 14.
                                                   32
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 33 of 48 PageID #: 3461




 Conference Proceedings 700–704, 701 (2000) (Plaintiff’s Ex. 28, Dkt. No. 89-29 at 3); Min Decl. 13

 ¶ 58 (Plaintiff’s Ex. 52, Dkt. No. 89-53); Specifications for Air-interface for a 3G Mobile System,

 Volume 3 at Table 3.2-1, § 3.2.1.2.1 (1997) (Plaintiff’s Ex. 29, Dkt. No. 89-30 at 3–4); ’310 IPR

 Petition 14 at 38–39 (Plaintiff’s Ex. 30, Dkt. 89-31 at 7–8).

      Defendants respond: The term “perch channel” is defined in the ’310 Patent at column 1, lines

 33–42. Thus, “the perch channels must at a minimum notify reverse link interference power

 measured at the base station and the system frame number.” Further, Claim 1 of the patent recites

 two perch channels: “first and second perch channel.” These are necessarily each singular channels

 rather than a first “one or more control channels” and a second “one or more control channels” as

 Plaintiff proposes. Dkt. No. 99 at 23–28.

      In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’310 Patent figs.1–6, col.1 ll.33–42, col.2

 ll.16–24; ’310 Patent File Wrapper July 27, 2007 Amendment at 3, 6 (Defendants’ Ex. S, Dk. No.

 99-20 at 4, 7). Extrinsic evidence: Min Decl. ¶¶ 46–67 (Defendants’ Ex. U, Dkt. No. 99-22).

      Plaintiff replies: As known in the art, a perch channel is not limited to particular control

 information and the ’310 Patent does not change that meaning. Further, a “perch channel”

 comprises one or more control channels, it is not limited to a single channel. In fact, “the claims

 and specification divide each perch channel into multiple ‘slots’ and ‘sections,’ with different

 codes mapped to these different sections, thereby showing that each perch channel can comprise

 multiple logical channels.” Dkt. No. 101 at 9–10.

      Plaintiff cites further intrinsic evidence to support its position: ’310 Patent fig.1.



 13
   Declaration of Paul Min, Ph.D.
 14
   Petition for Inter Partes Review, Nokia of Am. Corp. et al. v. FIPA Frohwitter Intellectual
 Property AG, IPR2021-00548, Paper 3 (P.T.A.B. February 17, 2021).
                                                   33
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 34 of 48 PageID #: 3462




     Analysis

     There are two issues in dispute. First, whether a perch channel is necessarily for notifying

 reverse link interference power measured at the base station and system frame number. It is.

 Second, whether each claim-recited “perch channel” is a singular channel rather than a group of

 one or more channels. Each is a singular physical channel.

     The ’310 Patent defines “perch channels.” Specifically, the patent provides: “The term ‘perch

 channels’ means control channels for notifying reverse link interference power measured at the

 base station, system frame number, and the like.” ’310 Patent col.1 ll.33–36 (emphasis added).

 This lexicography governs. Plaintiff’s position distills to a “perch channel” is a control channel,

 which renders the language “for notifying reverse link interference power measured at the base

 station, system frame number, and the like” in the patent entirely meaningless. Notably, Plaintiff

 has not identified any perch channel in the patent that is not for notifying reverse link interference

 power measured at the base station and system frame number. In this context, the Court rejects

 that “and the like” in the definition of “perch channels” renders that definition an open-ended list

 of alternatives that encompasses any and all control channels.

     As described in the ’310 Patent, each perch channel is a singular physical channel that may

 be divided into logical subchannels. The claim at issue recites:

            1. A cell search method for a code division multiple access mobile
          communication system, comprising:
           transmitting, from a base station, control signals via first and second perch
             channels, said perch channels being formed such that a long period code
             assigned to said base station and a first short period code are mapped in a
             first section of one slot of said first perch channel; and
           transmitting, from said base station, a predetermined short period code
             mapped in a second section of said one slot of said second perch channel,
           said predetermined short period code for use by a mobile terminal for
             performing cell search by calculating a correlation value for said second
             section of said one slot,



                                                  34
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 35 of 48 PageID #: 3463




           wherein said predetermined short period code is transmitted plural times
            within said second section of said one slot,
           wherein said second section of said one slot of the first perch channel further
            includes a common short code, and spreading factors of said common short
            code and of said predetermined short period code are smaller than a spreading
            factor of said first short period code.

 ’310 Patent col.6 ll.36–46 (emphasis added). Under a plain reading, the claim recites two perch

 channels (a “first” and a “second”). Each of these two channels is defined by the roles it plays in

 the claimed method. Plaintiff appears to argue that the roles of a particular perch channel can be

 met by a group of multiple control channels that collectively perform the roles of the particular

 perch channel, even if no singular channel performs all the roles recited in the claims. Such an

 interpretation of claim scope is not supported by a plain reading of the claim language or the

 described embodiments. For example, the role of the first channel must be met by a singular

 channel (even if subdivided) rather than, e.g., a first channel and an unrecited third channel.

      Accordingly, the Court construes “perch channel[s]” as follows:

            •   “perch channel[s]” means “control channel[s] for notifying reverse link

                interference power measured at the base station, system frame number, and the

                like.”

                C-2.     “predetermined short period code”

         Disputed Term                 Plaintiff’s Proposed             Defendants’ Proposed
                                           Construction                       Construction
  “predetermined short period      Plain and ordinary meaning.       group code or GISC, short
  code”                                                              period code provided so as to
                                                                     correspond to the
  •   ’310 Patent Claim 1                                            classification of the long code


      The Parties’ Positions

      Plaintiff submits: During prosecution of the ’310 Patent, and in response to examiner’s

 request, the applicant identified exemplary short period codes as written-description support for


                                                  35
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 36 of 48 PageID #: 3464




 those terms in the claims. The applicant did not, however, define the codes with the examples

 through lexicography or disclaimer. Under its plain meaning, “predetermined short period code”

 is broader than the exemplary group code or GISC. In fact, the ’310 Patent’s parent patent, U.S.

 Patent No. 6,879,571, separately recites “predetermined short period code” and “group

 identification short code (GISC)” indicating that the terms are not coextensive. Dkt. No. 89 at

 24–27.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’310 Patent col.1 ll.45–48, col.1 ll.60–61;

 ’310 Patent File Wrapper March 7, 2007 Advisory Action at 2 (Plaintiff’s Ex. 35, Dkt. No. 89-36

 at 4); March 15, 2007 Preliminary Amendment at 5–6 (Plaintiff’s Ex. 34, Dkt. No. 89-35 at 6–7);

 U.S. Patent No. 6,879,571 15 (Plaintiff’s Ex. 36, Dkt.No. 89-37); U.S. Patent No. 6,879,571 File

 Wrapper, March 3, 2000 Application 16 at 15–19 (Plaintiff’s Ex. 37, Dkt. No. 89-38 at 2–6).

 Extrinsic evidence: Collins English Dictionary at 1219 (4th ed. 1998), “predetermined”

 (Plaintiff’s Ex. 32, Dkt. No. 89-33 at 4); Cambridge International Dictionary of English at 1111

 (1995), “predetermined” (Plaintiff’s Ex. 33, Dkt. No. 89-34 at 4); ’310 IPR Petition at 25–27

 (Plaintiff’s Ex. 30, Dkt. 89-31 at 4–6).

      Defendants respond: This term is defined in the ’310 Patent at column 1, lines 60–61, which

 provides: “The GISC is a short period code provided so as to correspond to the classification of

 the long code.” Further, any broader interpretation was disclaimed during prosecution when the




 15
    The ’310 Patent’s application is a continuation of the application that issued as U.S. Patent No.
 6,879,571. ’310 Patent, at [63] Related U.S. Application Data.
 16
    Plaintiff characterizes this as the original claims of the ’310 Patent application filed on March
 3, 2000. The ’310 Patent’s application was filed June 18, 2004. The application for the U.S. Patent
 No. 6,879,571 was filed March 3, 2000.
                                                 36
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 37 of 48 PageID #: 3465




 applicant presented GISC as synonymous with “predetermined short period code.” Dkt. No. 99 at

 28–31.

        In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’310 Patent File Wrapper March 7, 2007 Advisory Action at 2 (Defendants’

 Ex. T, Dkt. No. 99-21 at 4), March 15, 2007 Preliminary Amendment at 5–6 (Defendants’ Ex. R,

 Dk. No. 99-19 at 6–7).

        Plaintiff replies: Applicant did not disclaim any scope of “predetermined short period code”

 by identifying written-description support for that term in response to the examiner’s request.

 Further, the ’310 Patent’s description of GISC is not definitional of “predetermined short period

 code.” Dkt. No. 101 at 10–11.

        Analysis

        The issue in dispute is whether “predetermined short period code” is limited to GISC. It is

 not.

        Defendants’ have not identified anything that rises to the exacting standard required to limit

 “predetermined short period code” to “GISC.” Specifically, the statement that “[t]he GISC is a

 short period code provided so as to correspond to the classification of the long code” is not

 definitional of “predetermined short period code.” ’310 Patent col.1 ll.60–61. Similarly, the patent

 applicant’s identification of the disclosed GISC as written-description support for the claim-recited

 “predetermined short period code” does not rise to the level of lexicography or disclaimer and it

 does not transform a statement that the GISC is a short period code to a definition of

 “predetermined short period code.”

        Accordingly, the Court rejects Defendants’ proposed construction and determines that this

 term has its plain and ordinary meaning without the need for further construction.



                                                   37
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 38 of 48 PageID #: 3466




                  C-3.   “common short code”

           Disputed Term                Plaintiff’s Proposed             Defendants’ Proposed
                                            Construction                      Construction
  “common short code”               Plain and ordinary meaning.      a short period spreading code
                                                                     defined uniquely to the
  •     ’310 Patent Claim 1                                          mobile communication
                                                                     system


        The Parties’ Positions

        Plaintiff submits: Under its plain meaning, “common short code” refers to “a short code that

 is common to base stations in a mobile communication system.” The ’310 Patent states that “[t]he

 CSC is a short period spreading code defined uniquely to the mobile communication system”

 (quoting ’310 Patent col.2 ll.2–3). This passage, however, is a description of how common short

 codes “were implemented in the prior art” and is not definitional. Dkt. No. 89 at 27–28.

        In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’310 Patent col.1 ll.10–22, col.1 ll.44–45,

 col.2 ll.2–3; ’310 Patent File Wrapper November 15, 2006 Office Action at 4 (Plaintiff’s Ex. 40,

 Dkt. No. 89-41 at 6); U.S. Patent No. 6,754,251 col.7 ll.57–60 (Plaintiff’s Ex. 53, Dkt. No. 89-54).

 Extrinsic evidence: Oxford Lexico Online, “common” 17 (Plaintiff’s Ex. 38, Dkt. No. 89-39); The

 American Heritage Dictionary of the English Language at 381 (3d ed. 1996), “common”

 (Plaintiff’s Ex. 39, Dkt. No. 89-40 at 4); ’310 IPR Petition at 14, 25–27, 55–56 (Plaintiff’s Ex. 30,

 Dkt. 89-31 at 3–6, 9–10); U.S. PAetnt No.

        Defendants respond: “The ‘common short code’ is explicitly defined in the patent as ‘a short

 period spreading code defined uniquely to the mobile communication system’” (quoting ’310

 Patent col.2 ll.2–3). Dkt. No. 99 at 31.



 17
      https://www.lexico.com/en/definition/common
                                                  38
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 39 of 48 PageID #: 3467




     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’310 Patent col.2 ll.2–3.

     Plaintiff replies: In the context of the ’310 Patent’s description of a common short code as a

 “first search code,” the passage Defendants’ rely upon is not definitional. Dkt. No. 101 at 11.

     Analysis

     The issue in dispute is whether “common short code” is defined in the ’310 Patent. It is.

     This term is defined in the ’310 Patent. Specifically, the patent provides:

        This cell search method using the long code masked symbol will now be described.
        … In a long code masked symbol position (search code position) 101 of a first perch
        channel 106, a CSC (Common Short Code). i.e., a first search code 104 is mapped.
        … The short code is a short period spreading code assigned uniquely to each of
        channels under communication (including the control channel and transmission
        channel). … The CSC is a short period spreading code defined uniquely to the
        mobile communication system.

 ’310 Patent col.1 l.31 – col.2 l.3. The passage explaining that the common short code (CSC) is a

 “first search code” in a cell search method is not inconsistent with the definition of the CSC as “a

 short period spreading code defined uniquely to the mobile communication system.”

     Accordingly, the Court construes “common short code” as follows:

             •   “common short code” means “a short period spreading code defined uniquely to

                 the mobile communication system.”

        D.       U.S. Patent No. 6,813,261

     The ’261 Patent lists an earliest priority claim to a Japanese patent application filed on August

 7, 1996. The abstract of the ’261 Patent provides:

        In order to accomplish efficient communication of data between a base station and
        a plurality of mobile terminals, particular orthogonal codes are transmitted from the
        mobile stations to the base station as alert signals indicating the presence of data to
        be transmitted. The base station checks whether particular orthogonal codes are
        contained in the alert signals, and when the particular orthogonal codes are detected
        in the alert signals, information representing the detected orthogonal codes and the
        schedules for transmitting the data from the mobile terminals to the base station are

                                                     39
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 40 of 48 PageID #: 3468




        transmitted from the base station to the mobile terminals as an alert response to the
        alert signals. When the information representing the orthogonal codes used for the
        alert signals are contained in the alert response transmitted from the base station to
        the mobile terminals, the data waiting to be transmitted is transmitted from the
        mobile terminals to the base station according the data transmission schedules in
        the alert response.

      Claim 34 of the ’261 Patent provides (with terms in dispute emphasized):

            34. In a base station, a method of communicating with a plurality of mobile
          terminals comprising the steps of:
            receiving an alert signal from a mobile terminal;
            evaluating the alert signal for the presence of a particular code by comparing
              the alert signal with a plurality of codes; and
            if the particular code is present, transmitting an alert response to the mobile
              terminal, the alert response containing data corresponding to the particular
              code.


                D-1.   “particular code”

         Disputed Term                 Plaintiff’s Proposed             Defendants’ Proposed
                                           Construction                       Construction
  “particular code”                Plain and ordinary meaning.       a particular code that is
                                                                     determined in advance for
  •   ’261 Patent Claim 34                                           each mobile device


      The Parties’ Positions

      Plaintiff submits: The meaning of this term is plain without construction. Defendants’

 proposed construction is improperly limiting and clarifies nothing. Notably, various ’261 Patent

 claims recite “predetermined code” to specify a code that is determined in advance, and the lack

 of “predetermined” here indicates that the “particular code” is not necessarily determined in

 advance. Dkt. No. 89 at 29–31.

      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’261 Patent col.3 ll.40–43, col.5 ll.39–42,




                                                 40
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 41 of 48 PageID #: 3469




 col.11 ll.22–27, col.12 ll.33–38. Extrinsic evidence: Oxford Lexico Online, “particular” 18

 (Plaintiff’s Ex. 41, Dkt. No. 89-42); Webster’s Encyclopedic Unabridged Dictionary of the English

 Language at 1052 (1996), “particular” (Plaintiff’s Ex. 22, Dkt. No. 89-23 at 4); The American

 Heritage College Dictionary at 996 (3d ed. 1997), “particular” (Plaintiff’s Ex. 42, Dkt. No. 89-43

 at 4).

        Defendants respond: As a function of the meaning of “particular,” the “particular code” is a

 code the belongs to or is associated with a single thing. As described in the ’261 Patent, the

 “particular code” is a code that is “determined in advance for each of the mobile terminals”

 (quoting ’261 Patent col.12 ll.33–38). “A code that is associated with more than one mobile device

 does not meet this limitation.” This is distinct from just a “code selected from a plurality of codes”

 which is separately recited in the claims. Dkt. No. 99 at 31–33.

        In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’261 Patent fig.7, col.12 ll.33–38. Extrinsic

 evidence: Webster’s New College Dictionary at 801 (1995), “particular” (Defendants’ Ex. Q, Dkt.

 No. 99-18 at 4).

        Plaintiff replies: “[T]he ordinary meaning of ‘particular code’ is one of the codes in claim 34’s

 ‘plurality of codes.’” The code is “particular” in that is singular, it is one of the group of the

 plurality of codes. Dkt. No. 101 at 11–13.

        Plaintiff cites further intrinsic evidence to support its position: ’261 Patent fig.7.

        Analysis

        The issue in dispute is whether the “particular code” is necessarily a predetermined code

 particular to a mobile device. It is not.



 18
      https://www.lexico.com/en/definition/particular
                                                     41
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 42 of 48 PageID #: 3470




     In the context of the surrounding claim language, the “particular code” is plainly one of the

 “plurality of codes” recited in the claim. Specifically, Claim 34 recites: “evaluating the alert signal

 for the presence of a particular code by comparing the alert signal with a plurality of codes; and if

 the particular code is present, transmitting an alert response to the mobile terminal.” ’261 Patent

 col.19 l.12 – col.20 l.2. Under a plain reading, this indicates that the “particular code” is simply

 one of the “plurality of codes” that indicates an alert condition.

     Nothing that Defendants identify rises to the exacting standard required to limit the “particular

 code” of Claim 34 to the “particular code determined in advance for each of the mobile terminals”

 described with reference to Figure 7. Id. at col.12 ll.15–18. Indeed, the concept of a particular code

 is used more broadly in the patent. See, e.g., id. at col.3 ll.21–24 (“Particular orthogonal codes are

 transmitted from mobile stations to the base station as alert signals indicating the presence of data

 to be transmitted. The base station checks whether particular orthogonal codes are contained in the

 alert signals transmitted from the mobile terminals to the base station.”), col.3 ll.40–43 (“mobile

 terminals … select and generate particular orthogonal codes out of a plurality of orthogonal

 codes”), col.11 ll.19–25 (“The alert channel modulator 412 selects and generates a particular

 orthogonal code by using the orthogonal code generator 500 …. The orthogonal code generator

 500 selects any orthogonal code out of a plurality of orthogonal codes ….”). Ultimately, a

 particular code of a plurality of codes broadly refers to one of the plurality.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that this

 term has its plain and ordinary meaning without the need for further construction.

        E.      U.S. Patent No. 7,006,463

     The ’463 Patent lists an earliest priority claim to a Japanese patent application filed on

 December 6, 1996. The abstract of the ’463 Patent provides:



                                                   42
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 43 of 48 PageID #: 3471




       An uplink channel transmission power control method is provided for a CDMA
       mobile communication system performing one way communication. A base station
       measures the received level of data transmitted from each mobile terminal at each
       channel, and generates a transmission power control signal of each uplink traffic
       channel. The generated transmission power control signals are multiplexed, and the
       multiplexed common transmission power control signal is transmitted to all mobile
       terminals by using the common channel shared by the mobile terminals. Each
       mobile terminal derives the transmission power control signal of the uplink traffic
       channel used by the terminal, from the received common transmission power
       control signal, and controls the transmission power of a data packet.

    Claim 13 of the ’463 Patent provides (with terms in dispute emphasized):

          13. A transmission power control method for a base station in a CDMA
        communication system having a base station and a plurality of mobile terminals,
        wherein a plurality of traffic channels, each of said plurality of traffic channels
        for communication between said base station and one of said plurality of mobile
        terminals, and a common CDMA channel shared by said plurality of mobile
        terminals are formed between said base station and said plurality of mobile
        terminals, having the steps of:
          generating at least two transmission power control signals, each of which is for
            one of said plurality of mobile terminals;
          spreading said transmission power control signals in a spreader;
          modulating said spread transmission power control signal in a transmission
            radio module; and
          transmitting, from an antenna, said modulated transmission power control
            signals to said mobile terminal via said common CDMA channel.




                                                43
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 44 of 48 PageID #: 3472




                E-1.    “transmission radio module”

         Disputed Term                   Plaintiff’s Proposed            Defendants’ Proposed
                                             Construction                      Construction
  “transmission radio module”       Plain and ordinary meaning,       This is a means plus function
                                    as this term is not governed      term under 35 U.S.C. 112 ¶ 6.
  •   ’463 Patent Claim 13          by 35 U.S.C. § 112 ¶ 6 and
                                    not indefinite.                   Indefinite.

                                    alternatively, should the
                                    Court find this term to be
                                    governed by § 112 ¶ 6:
                                    • function: modulating said
                                        spread transmission
                                        power control signal
                                    • structure: transmission
                                        radio module, including a
                                        modulator,” as described
                                        in the ’463 patent, at
                                        6:14-16, 8:47-49, element
                                        49 in Figure 3, and
                                        element 49 in Figure 10

      The Parties’ Positions

      Plaintiff submits: This term is sufficiently structural to maintain the presumption against

 application of 35 U.S.C. § 112, ¶ 6. As claimed, the transmission radio module is used in the claim

 to modulate the spread transmission power control signal. The term “transmission radio module”

 is a name for structure for performing this modulating function. Specifically, a “radio” is known

 in the art as a “structure for performing telecommunication by ‘modulation.’” The term “radio

 module” is also used in the art as a name for structure that modulates signals. During prosecution

 of the ’463 Patent, the patent examiner repeatedly equated the “transmission radio module” with a

 prior art QPSK modulator, further indicating the structural nature of the transmission radio module.

 Finally, in their petition for Inter Partes Review of the ’463 Patent, Intervenors here, and their IPR

 expert, treated the “transmission radio module” as structure without reference to § 112, ¶ 6. Dkt.

 No. 89 at 31–34.

                                                  44
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 45 of 48 PageID #: 3473




      In addition to the claims themselves, Plaintiff cites the following intrinsic and extrinsic

 evidence to support its position: Intrinsic evidence: ’463 Patent figs.3, 10, col.8 ll.47–49, col.6

 ll.12–17, col.8 ll.45–50. Extrinsic evidence: ’463 IPR Petition 19 at 12–13, 56–57 (Plaintiff’s Ex.

 43, Dkt. No. 89-44 at 3–6); Kotzin IPR Decl. 20 ¶¶ 122, 169–71 (Plaintiff’s Ex. 44, Dkt. No. 89-45

 at 3–6); Williams Decl. 21 ¶¶ 16–18, 20–41 (Plaintiff’s Ex. 14, Dkt. No. 89-15).

      Defendants respond: “[N]either ‘transmission’ nor ‘radio’ convey any structural information”

 to one of ordinary skill in the art and “module” is a well-known nonce term. Thus “transmission

 radio module” is a means-plus-function limitation. The module is not significantly described in

 the ’463 Patent: it is depicted as a black box and that patent does not provide any details regarding

 how the module modulates any signal. Thus, this term is indefinite. Dkt. No. 99 at 33–35.

      In addition to the claims themselves, Defendants cite the following extrinsic evidence to

 support their position: Min Decl. ¶¶ 27–42 (Defendants’ Ex. U, Dkt. No. 99-22).

      Plaintiff replies: The term “transmission radio module” is sufficiently structural as the

 “transmission radio” denotes physical structure. Even if the term is subject to § 112, ¶ 6, the

 module is linked to the function of modulating. This, “in the claimed context of a ‘CDMA

 communication system’ necessarily invokes a ‘modulator’ structure e.g., a QPSK modulator.” Dkt.

 No. 101 at 13.

      Plaintiff cites further extrinsic evidence to support its position: Williams Decl. ¶¶ 15, 36–41

 (Plaintiff’s Ex. 14, Dkt. No. 89-15).




 19
    Petition for Inter Partes Review, Nokia of Am. Corp. et al. v. FIPA Frohwitter Intellectual
 Property AG, IPR2021-00507, Paper 3 (P.T.A.B. February 28, 2021).
 20
    Declaration of Dr. Michael Kotzin, Ph.D., Under 37 C.F.R. § 1.68 in Support of Petition for
 Inter Partes Review of U.S. Patent No. 7,006,463, Nokia of Am. Corp. et al. v. FIPA Frohwitter
 Intellectual Property AG, IPR2021-00507, Ex. 1003 (P.T.A.B. February 28, 2021)
 21
    Declaration of Dr. Tim A. Williams (June 15, 2021).
                                                  45
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 46 of 48 PageID #: 3474




     Analysis

     There are two issues in dispute. First, whether this term is governed by 35 U.S.C. § 112, ¶ 6.

 Second, if it is governed by § 112, ¶ 6, whether the ’463 Patent satisfies the disclosure

 requirements of the statute. The Court determines “transmission radio module” is not governed by

 § 112, ¶ 6 and therefore does not address the second issue.

     Defendants have not overcome the presumption against applying § 112, ¶ 6. The Court begins

 with the presumption that § 112, ¶ 6 does not apply because the term does not include the “means”

 language traditionally used to signal application of the statute. Williamson, 792 F.3d at 1347–49

 & n.3. This “presumption can be overcome and § 112, para. 6 will apply if the challenger

 demonstrates that the claim term fails to recite sufficiently definite structure or else recites function

 without reciting sufficient structure for performing that function.” Id. at 1349 (quotations omitted).

 “[T]he mere fact that the disputed limitations incorporate functional language does not

 automatically convert the words into means for performing such functions.” Zeroclick, LLC v.

 Apple Inc., 891 F.3d 1003, 1008 (Fed. Cir. 2018). “The question whether [a term] invokes section

 112, paragraph 6, depends on whether persons skilled in the art would understand the claim

 language to refer to structure, assessed in light of the presumption that flows from the drafter’s

 choice not to employ the word ‘means.’” Samsung Elecs. Am., Inc. v. Prisua Eng’g Corp., 948

 F.3d 1342, 1354 (Fed. Cir. 2020).

     The term “transmission radio module” denotes a class of modulator structures and thus is not

 governed by § 112, ¶ 6. Claim 13 of the ’463 Patent is directed to a “transmission power control

 method” that includes the step of “modulating said spread transmission power control signal in a

 transmission radio module.” ’463 Patent col.10 l.59 – col.11 ll.10. Based on the evidence of record,

 the Court finds that “transmission radio module,” when read in the context of the surrounding



                                                    46
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 47 of 48 PageID #: 3475




 claim language and description of the invention, denotes a known class of structures for

 modulating signals. See Williams Decl. ¶¶ 19–24, Dkt. No. 89-15 at 7–9. The presumption against

 § 112, ¶ 6 stands.

       Accordingly, the Court determines that Defendants have failed to establish that “transmission

 radio module” should be governed by § 112, ¶ 6 or that any claim is indefinite for including the

 term.

 IV.      CONCLUSION

       The Court adopts the constructions set forth above, as summarized in the following table. The

 parties are ORDERED that they may not refer, directly or indirectly, to each other’s claim-

 construction positions in the presence of the jury. Likewise, the parties are ORDERED to refrain

 from mentioning any portion of this opinion, other than the actual definitions adopted by the Court,

 in the presence of the jury. Any reference to claim-construction proceedings is limited to informing

 the jury of the definitions adopted by the Court.

       The parties are hereby ORDERED to file a Joint Notice within fourteen (14) days of the

 issuance of this Memorandum Opinion and Order indicating whether the case should be referred

 for mediation. If the Parties disagree about whether mediation is appropriate, the Parties should

 set forth a brief statement of their competing positions in the Joint Notice.

  Section                      Term                                      Construction
             “a message of the dedicated, first group of   “a message formatted according to the
             messages of the first message service”        first message service, in other words a
                                                           ‘native’ message of that service,
             •   ’822 Patent Claim 1                       selected from among the dedicated,
                                                           first group of messages”
    A-1
             “a multimedia message of a multimedia         “a message formatted according to a
             message service”                              multimedia message service, in other
                                                           words a ‘native’ message of that
             •   ’909 Patent Claim 1                       service, selected from among the
                                                           dedicated, first group of messages”

                                                  47
Case 2:20-cv-00322-JRG Document 118 Filed 09/15/21 Page 48 of 48 PageID #: 3476




     Section                   Term                                      Construction
               “the MMS server”                               “the MMS server of the MMS message
      A-2                                                     service”
               •   ’822 Patent Claim 1
               “short message being provided with a           plain and ordinary meaning
               header portion and a data portion”
      A-3
               •   ’822 Patent Claim 1
               “the additional transmitting station being     plain and ordinary meaning
               successively assigned to the receiving
      B-1      station to increase reception quality”

               •   ’147 Patent Claims 1, 32
               “perch channel[s]”                             “control channel[s] for notifying
                                                              reverse link interference power
      C-1      •   ’310 Patent Claim 1                        measured at the base station, system
                                                              frame number, and the like”

               “predetermined short period code”              plain and ordinary meaning
      C-2
               •   ’310 Patent Claim 1
 .
               “common short code”                            “a short period spreading code defined
                                                              uniquely to the mobile communication
      C-3
               •   ’310 Patent Claim 1                        system”

               “particular code”                              plain and ordinary meaning
      D-1
               •   ’261 Patent Claim 34
               “transmission radio module”                    plain and ordinary meaning, not § 112,
      E-1                                                     ¶6
               •   ’463 Patent Claim 13


      So ORDERED and SIGNED this 15th day of September, 2021.




                                                            ____________________________________
                                                            RODNEY GILSTRAP
                                                            UNITED STATES DISTRICT JUDGE



                                                   48
